Citation Nr: 0702244	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for two Principles and Practice of Engineering 
licensing and certification examinations taken in October 
2002 and April 2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez , Associate Counsel




INTRODUCTION

The veteran had active service from January 1992 to January 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision letter by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.

A Travel Board hearing was held in September 2005.  


FINDINGS OF FACT

1.  The appellant took the Principles and Practice of 
Engineering licensing and certification examination in 
October 2002 and April 2003.

2. The appellant filed an application for licensing and 
certification testing fee reimbursement with VA in August 
2004, more than one year after the date of the aforementioned 
licensing and certification examinations.


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for 
payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for two Principles and Practice 
of Engineering licensing and certification examinations taken 
in October 2002 and April 2003.  38 C.F.R. § 21.7131 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

In an undated award letter to the appellant, the appellant 
was notified that she had been awarded educational benefits 
under the Montgomery GI Bill (Chapter 30).  In the letter, it 
was stated that the appellant was entitled to 36 months of 
full time benefits, and it was also noted that the appellant 
had to use that benefit before January 12, 2007.

An Application for Licensing and Certification Testing Fee 
Reimbursement was received by the RO on August 23, 2004.  In 
the application, it was reported that the appellant had taken 
a the Principles and Practice of Engineering-Civil 
examination twice, in October 2002 and April 2003.  According 
to the application, the appellant requested reimbursement of 
the $350.00 total test fee ($175.00 per test).

The RO denied the appellant's request for reimbursement, 
stating that she had not filed her claim within one year of 
taking the examinations. The appellant filed a notice of 
disagreement in September 2004.  In the September 2004 notice 
of disagreement, the appellant did not dispute the date of 
the examinations or the date in which her application was 
received.  However, the appellant maintained that VA 
pamphlet, which pertained to reimbursement for the cost of a 
license or certification test, did not indicate that she was 
required to file the application within one year after taking 
the examinations.  Thus, the appellant requested full 
benefits for the examinations.  The appellant set forth the 
same argument at the September 2005 Travel Board hearing.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows: (1) If the award is the first award of educational 
assistance for the program of education the service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) The date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) One year before the date of claim as determined 
by § 21.1029(b); (iii) The effective date of the approval of 
the course; or (iv) One year before the date VA receives 
approval notice.  38 C.F.R. § 21.7131(a) (2005).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

As previously stated, the appellant took two licensing and 
certification examinations in October 2002 and April 2003.  
In August 2004, she filed an application for licensing and 
certification testing fee reimbursement.  Therefore, the 
examinations at issue were taken more than one year prior to 
the date of the appellant's application, and as such, the 
Board finds that the appellant is not entitled to 
reimbursement.  See 38 C.F.R. § 21.7131(a) (2005).  The 
appellant is not entitled to payment for examinations taken 
more than one year prior to the date of her application.

In the instant case, the appellant does not dispute either 
the date of the examinations for which she requests 
reimbursement, or the date of his claim in August 2004.  
Rather, she essentially contends that she was unaware of any 
time limit for submitting an application for reimbursement 
for examination.  The United States Court of Appeals for 
Veterans Claims (Court), however, has held that such matters 
are no exception to VA regulations.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).  The Court noted that 
the United States Supreme Court had recognized that persons 
dealing with the United States government were charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris, 1 Vet. App. 
at 260.  In addition, there is no statutory or regulatory 
provision for any exceptions to the filing requirements that 
apply to this case.  Moreover, the appellant had not 
previously filed any document which could be considered to be 
an informal claim for reimbursement.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the appellant Chapter 
30 educational assistance benefits for licensing and 
certification testing taken prior to one year prior to 
receipt of the application.  Therefore, the Board finds that 
the claim for reimbursement for payment of VA educational 
assistance benefits for two licensing and certification 
examinations taken in October 2002 and April 2003, must be 
denied.


ORDER


Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for two Principles and Practice of Engineering 
licensing and certification examinations taken in October 
2002 and April 2003, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


